Citation Nr: 1617726	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Board remanded the claim for further development.  The claim has now returned to the Board for further adjudication.   

The record shows that there is a pending notice of disagreement to a March 2014 rating decision.  The record shows the issues remain in the development stage.  No action on the part of the Board is warranted at this time. 

This claim has been processed through the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the February 2014 remand, the Board directed for the Veteran to be scheduled for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The remand directive specifically requested for the VA examiner to address the threshold shifts that are documented in audiological examinations conducted in 1972 and 1973 as well as those performed in 1975 and 1976.  

The Veteran was provided a VA examination in March 2014.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss is less likely than not due to military noise exposure.  By way of rationale, the examiner conceded that the Veteran was exposed to military noise exposure.  However, the examiner concluded that the "[i]nduction testing indicated normal hearing ability, bilaterally.  Test results from 1973 and 1975 yielded similar results with no significant [shifts] in either ear.  [Discharge] testing dated 6-Apr-1976 revealed hearing within normal limits for VA purposes with no significant threshold shifts.  Therefore, it is the examiner's opinion that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during military service.  His current hearing loss is less likely than so due to military noise exposure."  

The Board, however, notes that the January 2010 VA examiner found that "a definite hearing threshold shift was noted at 6000 HZ bilaterally" between enlistment and separation audiogram results.  Thus, the Board finds that an addendum opinion is necessary to specifically address the identified threshold shift. 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2014 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

In light of the January 2010 VA examiner's finding that "a definite hearing threshold shift was noted at 6000 HZ bilaterally" between the enlistment and separation audiogram results, is it at least as likely as not (i.e., probability of 50 percent or more) that any current bilateral hearing loss is (i) etiologically related to the in-service threshold shift noted at 6000 HZ, or (ii) 
etiologically related to in-service military noise exposure on a delayed-onset theory of causation?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

